Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on March 13, 2020.  Claims 1-14 are pending.

Specification
The disclosure is objected to because of the following informalities: ¶ [0005] states “In another aspect, a system for augmenting a delivery route is disclosed. The comprises a communication circuit, a data store, and a computing device.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In sum, claims 1-14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process and a machine. Therefore, we proceed to step 2A, Prong 1.

Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of determining, based on at least one of the first and second information, a time and a location for each of a plurality of stops; reconciling the determined time and location of each of the plurality of stops with a stored route comprising a plurality of stored stops, the stored stops having a stored location and a stored time associated therewith; estimating a plurality of transition times between pairs of the plurality of stops; constructing an updated timeline based on the plurality of stored stops, the plurality of determined stops, and the plurality of transition times; and updating the delivery route based on the constructed timeline as recited in the independent claims.
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  That is, a person could perform the method steps in their head and/or with the aide of a calculator as the above is essentially scheduling. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).

Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In addition, limitations reciting data gathering such as “receiving first location information from a first position device”; and  “receiving second location information from a second position device”  are also insignificant pre-solution activity that merely gather data and, therefore, do not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
Furthermore, the limitation “storing the first and second location information in a memory structure” merely uses generic computing components (“data store”) but also constitutes insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’” Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: (1) “communications circuit”; (2) “data store” and (3) “computing device comprising a processor and a memory” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).
As for dependent claims 2-7 and 9-14, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea.  The claims also fail to add additional limitations that would amount to significantly more than the abstract idea.  Therefore, the invention of claims as a whole, considering all claim elements both individually and in combination, are not patent eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: in claims 1 and 8 and “communication circuit” in claim 8.  
A review of the specification yields the following. 
“position device”; the specification ¶ [0119] states “As shown at block 1002, the method 1000 may comprise receiving first location information from a first position device (for example, the first GPS device 805) and receiving second location information from a second position device (for example, the second GPS device 810)”
“communication circuit” ; the specification ¶ [0005] states “The comprises a communication circuit, a data store, and a computing device comprising a processor and a memory and configured to execute computer-executable instructions. The communication circuit is configured to receive first location information from a first position device and receive second location information from a second position device.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 8, claim limitation “communication circuit configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not define a communication circuit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 9-14 are rejected as being dependent on a rejected base claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ibrahimi et al., US 2015/0177011 A1.

Regarding claim 1, Ibrahimi teaches a method of augmenting a delivery route, the method comprising: 
receiving first location information from a first position device; (Ibrahimi, see at least ¶ [0045] which states “In one embodiment, the collection module 310 also collects trips made by vehicles in the transportation fleet. For example, the collection module 310 retrieves, from third-party resources, daily fleet data based on the trips of vehicles in the transportation networks annotated with metadata such as a route, an exact location of each vehicle at any time, times of arrival and departure at each station or stop on the route, etc. For example, the fleet data describe timestamps, locations and vehicle identifications (IDs) of vehicles in a toll way system. The daily fleet data indicates available daily transportation supply. In one embodiment, the collecting module 310 stores the collected trip records and fleet data in the database 130.”)
receiving second location information from a second position device; (Ibrahimi, see at least ¶ [0045])
storing the first and second location information in a memory structure; (Ibrahimi, see at least ¶ [0121]) which states ““processing,” “computing,” “calculating,” “determining,” “presenting,” “displaying,” or the like may refer to actions or processes of a machine (e.g., a computer) that manipulates or transforms data represented as physical (e.g., electronic, magnetic, or optical) quantities within one or more memories (e.g., volatile memory, non-volatile memory, or a combination thereof), registers, or other machine components that receive, store, transmit, or display information.”)
determining, based on at least one of the first and second information, a time and a location for each of a plurality of stops; (Ibrahimi, see at least ¶ [0052] which states “In one embodiment, the vehicle assignment module 320 identifies a sequence of clusters. For example, the sequence of clusters includes one cluster at each location (e.g., a station or a stop). The sequence of clusters may include clusters at a sequence of consecutive locations (e.g., stations or stops). Alternatively, if data at one location is missing, the sequence of clusters may include clusters at inconsecutive locations. In one embodiment, to identify a sequence of clusters, the vehicle assignment module 320 may identify a first cluster associated with a first time and a first location (e.g., a station or a stop) from the multiple identified clusters by the clustering module 315. The first time may indicate an arrival time for a vehicle at the first station. The vehicle assignment module 320 can calculate an estimated arrival time for the vehicle at a next station based on the arrival time at the first station. For example, using the arrival time at the first station, the current estimate for the average speed of the vehicle (e.g., a train, a bus, a subway), and the distance between current location and the next location, the vehicle assignment module 320 calculates an estimated arrival time of the vehicle at the next location.”)
reconciling the determined time and location of each of the plurality of stops with a stored route comprising a plurality of stored stops, the stored stops having a stored location and a stored time associated therewith; (Ibrahimi, see at least ¶ [0050] which states “The vehicle assignment module 320 analyzes and determines the flow of vehicles. For example, the vehicle assignment module 320 can make inferences about whether two vehicle reports or clusters are likely to refer to the same vehicle based on knowledge about routes and speeds of the vehicle obtained, e.g., from fleet data. For example, if the vehicle assignment module 320 learns that a transit route visits stop No. 5 before stop No. 6, and there was a vehicle at stop No. 5 at 12:15 pm and at stop No. 6 at 12:14 pm, then they cannot be the same vehicle. In another example, the vehicle assignment module 320 can use knowledge about speed distribution to make statistical inferences about whether two vehicle reports are likely to refer to the same vehicle.”)
estimating a plurality of transition times between pairs of the plurality of stops; (Ibrahimi, see at least ¶ [0053] which states “Based on the estimated arrival time at the next location, the vehicle assignment module 320 can identify the next cluster for a sequence. For example, the vehicle assignment module 320 identifies all the clusters at the next location, and assigns to each of clusters in the next location a likelihood score based on how close its time matches the estimated arrival time. The vehicle assignment module 320 identifies the cluster with the highest likelihood score as the next cluster in sequence. Consecutively, the vehicle assignment module 320 can determine the sequence of clusters at a queue of locations. In another embodiment, the vehicle assignment module 320 determines multiple possible sequences of clusters and identifies the top numbers of most likely sequences based on the likelihood scores assigned to the clusters. For example, if the vehicle assignment module 320 learns, from the fleet data, that there have been 10 trains serving in the transportation network, the vehicle assignment module 320 identifies 10 most likely sequences with the highest aggregate likelihood scores.”)
constructing an updated timeline based on the plurality of stored stops, the plurality of determined stops, and the plurality of transition times; (Ibrahimi, see at least ¶ [0053]) and 
updating the delivery route based on the constructed timeline.	 (Ibrahimi, see at least ¶ [0054] which states “The vehicle assignment module 320 also estimates an itinerary for a vehicle based on the identified sequence of clusters. The identified sequence of clusters may represent an estimated trip served by a vehicle such as a train or a bus. The time and location associated with each cluster may indicate an arrival time or departure time of a vehicle at a location (e.g., a station or a stop). In one embodiment, the vehicle assignment module 320 estimates the arrival and/or departure time at each station for a vehicle using the time and location associated with the clusters in a sequence and constraint data. The constraint data may describe physical constraints of the transportation system, e.g., the time it generally takes a passenger to walk between the boarding platform and the swipe-in or swipe-out machine based on a physical layout of a facility. For example, the vehicle assignment module 320 amends the time associated with the cluster using the constraint data (e.g., the time it takes a passenger to walk between the boarding platform and the swipe-in or swipe-out machine) to obtain the arrival or departure time for the vehicle.”)

Regarding claim 8, Ibrahimi teaches a system for augmenting a delivery route, the system comprising:  
a communication circuit (Ibrahimi, see at least ¶ [0040] which states “The example computer system 200 includes one or more processors (generally processor 202) (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a digital signal processor (DSP), one or more application specific integrated circuits (ASICs), one or more radio-frequency integrated circuits (RFICs), or any combination of these), a main memory 204, and a static memory 206, which are configured to communicate with each other via a bus 208. The computer system 200 may further include graphics display unit 210 (e.g., a plasma display panel (PDP), a liquid crystal display (LCD), a projector, or a cathode ray tube (CRT)). The computer system 200 may also include alphanumeric input device 212 (e.g., a keyboard), a cursor control device 214 (e.g., a mouse, a trackball, a joystick, a motion sensor, or other pointing instrument), a storage unit 216, a signal generation device 218 (e.g., a speaker), and a network interface device 220, which also are configured to communicate via the bus 208.”) configured to: 
receive first location information from a first position device, and receive second location information from a second position device; (Ibrahimi, see at least ¶ [0045] which states “In one embodiment, the collection module 310 also collects trips made by vehicles in the transportation fleet. For example, the collection module 310 retrieves, from third-party resources, daily fleet data based on the trips of vehicles in the transportation networks annotated with metadata such as a route, an exact location of each vehicle at any time, times of arrival and departure at each station or stop on the route, etc. For example, the fleet data describe timestamps, locations and vehicle identifications (IDs) of vehicles in a toll way system. The daily fleet data indicates available daily transportation supply. In one embodiment, the collecting module 310 stores the collected trip records and fleet data in the database 130.”)
a data store configured to store location information and information regarding a route comprising a plurality of expected stops and an expected timeline; (Ibrahimi, see at least ¶ [0121]) which states ““processing,” “computing,” “calculating,” “determining,” “presenting,” “displaying,” or the like may refer to actions or processes of a machine (e.g., a computer) that manipulates or transforms data represented as physical (e.g., electronic, magnetic, or optical) quantities within one or more memories (e.g., volatile memory, non-volatile memory, or a combination thereof), registers, or other machine components that receive, store, transmit, or display information.”) and 
a computing device comprising a processor and a memory(Ibrahimi, see at least ¶ [0040]) and configured to execute computer-executable instructions in order to: 
store the first and second location information in the data store, (Ibrahimi, see at least ¶ [0121])
determine, based on at least one of the first and second information, a time and a location for individual stops of a plurality of stops, (Ibrahimi, see at least ¶ [0052] which states “In one embodiment, the vehicle assignment module 320 identifies a sequence of clusters. For example, the sequence of clusters includes one cluster at each location (e.g., a station or a stop). The sequence of clusters may include clusters at a sequence of consecutive locations (e.g., stations or stops). Alternatively, if data at one location is missing, the sequence of clusters may include clusters at inconsecutive locations. In one embodiment, to identify a sequence of clusters, the vehicle assignment module 320 may identify a first cluster associated with a first time and a first location (e.g., a station or a stop) from the multiple identified clusters by the clustering module 315. The first time may indicate an arrival time for a vehicle at the first station. The vehicle assignment module 320 can calculate an estimated arrival time for the vehicle at a next station based on the arrival time at the first station. For example, using the arrival time at the first station, the current estimate for the average speed of the vehicle (e.g., a train, a bus, a subway), and the distance between current location and the next location, the vehicle assignment module 320 calculates an estimated arrival time of the vehicle at the next location.”)
reconcile the determined time and location of the individual stops with the expected stops of the route, the expected stops having an expected stop location and an expected stop time associated therewith, (Ibrahimi, see at least ¶ [0050] which states “The vehicle assignment module 320 analyzes and determines the flow of vehicles. For example, the vehicle assignment module 320 can make inferences about whether two vehicle reports or clusters are likely to refer to the same vehicle based on knowledge about routes and speeds of the vehicle obtained, e.g., from fleet data. For example, if the vehicle assignment module 320 learns that a transit route visits stop No. 5 before stop No. 6, and there was a vehicle at stop No. 5 at 12:15 pm and at stop No. 6 at 12:14 pm, then they cannot be the same vehicle. In another example, the vehicle assignment module 320 can use knowledge about speed distribution to make statistical inferences about whether two vehicle reports are likely to refer to the same vehicle.”)
estimate a plurality of transition times between pairs of the plurality of stops, construct an updated timeline based on the plurality of expected stops, the plurality of stops, and the plurality of transition times, (Ibrahimi, see at least ¶ [0053] which states “Based on the estimated arrival time at the next location, the vehicle assignment module 320 can identify the next cluster for a sequence. For example, the vehicle assignment module 320 identifies all the clusters at the next location, and assigns to each of clusters in the next location a likelihood score based on how close its time matches the estimated arrival time. The vehicle assignment module 320 identifies the cluster with the highest likelihood score as the next cluster in sequence. Consecutively, the vehicle assignment module 320 can determine the sequence of clusters at a queue of locations. In another embodiment, the vehicle assignment module 320 determines multiple possible sequences of clusters and identifies the top numbers of most likely sequences based on the likelihood scores assigned to the clusters. For example, if the vehicle assignment module 320 learns, from the fleet data, that there have been 10 trains serving in the transportation network, the vehicle assignment module 320 identifies 10 most likely sequences with the highest aggregate likelihood scores.”) and 
update the expected timeline of the route based on the updated timeline. (Ibrahimi, see at least ¶ [0054] which states “The vehicle assignment module 320 also estimates an itinerary for a vehicle based on the identified sequence of clusters. The identified sequence of clusters may represent an estimated trip served by a vehicle such as a train or a bus. The time and location associated with each cluster may indicate an arrival time or departure time of a vehicle at a location (e.g., a station or a stop). In one embodiment, the vehicle assignment module 320 estimates the arrival and/or departure time at each station for a vehicle using the time and location associated with the clusters in a sequence and constraint data. The constraint data may describe physical constraints of the transportation system, e.g., the time it generally takes a passenger to walk between the boarding platform and the swipe-in or swipe-out machine based on a physical layout of a facility. For example, the vehicle assignment module 320 amends the time associated with the cluster using the constraint data (e.g., the time it takes a passenger to walk between the boarding platform and the swipe-in or swipe-out machine) to obtain the arrival or departure time for the vehicle.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahimi et al., US 2015/0177011 A1.

Regarding claim 2, Ibrahimi teaches a method of augmenting a delivery route.  Ibrahimi teaches vehicles utilizing GPS for location.  (Ibrahimi, see at least ¶ [0009] which states “Other current systems add GPS units or Radio Frequency Identification (RFID) scans to get information about a vehicle location.”)  Ibrahimi does not specifically teach receiving the first location information from the first position device comprising receiving the first location information from a first Global Positioning System (GPS) device and wherein receiving the second location information from the second position device comprising receiving the second location information from a second GPS device.  However, Ibrahimi teaches each vehicle having GPS.  As presently drafted, the location device being a GPS could be in two different vehicles.  Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize GPS for position information as Ibrahimi teaches such and it would be a simple substitution of one known element for another to obtain predictable results.

Regarding claim 9, Ibrahimi teaches a system for augmenting a delivery route.  Ibrahimi teaches vehicles utilizing GPS for location.  (Ibrahimi, see at least ¶ [0009] which states “Other current systems add GPS units or Radio Frequency Identification (RFID) scans to get information about a vehicle location.”)  Ibrahimi does not specifically teach the first position device comprises a first Global Positioning System (GPS) device and wherein the second position device comprises a second GPS device different from the first GPS device.  However, Ibrahimi teaches each vehicle having GPS.  As presently drafted, the location device being a GPS could be in two different vehicles.  Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize GPS for position information as Ibrahimi teaches such and it would be a simple substitution of one known element for another to obtain predictable results.

Allowable Subject Matter
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 102(a)(2) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 102(a)(2) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668